Title: Nathaniel Pendleton’s Narrative of the Events of June 23–25, 1804
From: Pendleton, Nathaniel
To: 


This letter, although dated on the 23d June, remained in Mr. P.’s possession until the 25th, within which period he had several conversations with Mr. V. N. In these conversations Mr. P. endeavored to illustrate and enforce the propriety of the ground which General Hamilton had taken. Mr. P. mentioned to Mr. V. N. as the result, that if Col. Burr would write a letter, requesting to know in substance whether in the conversation to which Dr. Cooper alluded, any particular instance of dishonorable conduct was imputed to Col. Burr, or whether there was any impeachment of his private character, G. Hamilton would declare to the best of his recollection what passed in that conversation; and Mr. P. read to Mr. V. N. a paper containing the substance of what Gen. H. would say on that subject, which is as follows.…
